NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: VICTOR ORLANDO RIVERA,                      No. 21-60001

                   Debtor,                         BAP No. 20-1024

------------------------------
                                                   MEMORANDUM*
VICTOR ORLANDO RIVERA,

                   Appellant,

  v.

ARCPE 1, LLP, AKA ARCPE Holding,
LLC,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
             Spraker, Faris, and Lafferty III, Bankruptcy Judges, Presiding

                                 Submitted March 16, 2022**

Before:        SILVERMAN, MILLER, and BUMATAY, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Rivera’s request for oral
argument, set forth in the reply brief, is denied.
       Chapter 7 debtor Victor Orlando Rivera appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s grant of

relief from the automatic stay to appellee ARCPE 1, LLP. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo BAP decisions and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

affirm.

       The bankruptcy court did not abuse its discretion by granting ARPCE 1,

LLP’s motion for relief from the automatic stay because the record supports such

relief and ARCPE 1, LLP established that it had a colorable claim to the property

at issue. See 11 U.S.C § 362(d)(4) (setting forth requirements for in rem relief

from the automatic stay); Arkison v. Griffin (In re Griffin), 719 F.3d 1126, 1128

(9th Cir. 2013) (setting forth standard of review and explaining that “a party

seeking stay relief need only establish that it has a colorable claim to the property

at issue”).

       We reject as without merit Rivera’s contention that the BAP retaliated

against him.

       AFFIRMED.




                                          2                                      21-60001